Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the negative limitation “not prone to edge curling” is unclear as to what is considered prone to edge curling.  The terms “interwoven” and “weaving” are confusing because they specifically suggests weaving techniques. Since applicant’s invention is directed to warp knitting arts,  the terms should be replaced with “interlaced” or “knitted”. The recitation “in turns by every other needle” has no clear and definite meaning as to the specific knit fabric structure being claimed. The term “recombined” is unclear.  Were the yarns previously combined? 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6 and 10 insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gajjar (US 4,688,403).
	As seen at least in the embodiment of figure 11, Gajjar teaches a free cut fabric being not prone to edge curling, including a fabric body wherein the fabric body comprises a plurality of first yarns (50) and second yarns (51) which are interwoven with each other, each first yarn is laid into a loop in turns by every other needle, so that the warp knitted structure formed by weaving the first yarns (50) is a cord stitch, a link of the cord stitch spans two needle pitches and the cord stitch serves as a top stitch as seen in the 1st warp bar of figure 11 and each second yarn (51) is simultaneously laid on two adjacent knitting needles and woven into a loop so that the warp knitted stitch structure formed by weaving the second yarns is a double loop stitch as see in the first course of the 2nd warp bar, the double loop stitch serves as a ground stitch. and the top stitch and the ground stitch are recombined to form the fabric body.  
Regarding claim 2, the cord stitch is a closed-loop cord stitch as shown by the closed loops formed by yarn 50 and the double loop stitch is an open double loop stitch as shown by the open loops formed by yarn 51.  Regarding claim 6, the first yarns (50) are provided as polyamide yarns (nylon yarns, column 1, line 66) and the second yarns (51) are provided as spandex yarns . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7-9 insofar as definite are rejected under 35 U.S.C. 103 as being unpatentable over Gajjar.
Regarding claims 3 and 5, Gajjar teaches the invention substantially as claimed as indicated above in the rejection to claim 1. Gajjar does not explicitly set forth the pattern of  1-0/2-3// and  3-1 0-2// (claim 3) or the pattern of 1-0/2-3// and 2-0/1-3// (claim 5).
However, Gajjar clearly shows multiple stitch patterns for fabrics having nonelastomeric and  elastomeric yarns as seen in each of figures 1-18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different stitch patterns including 1-0/2-3// and 3-1 0-2// or 1-0/2-3// and 2-0/1-3// in order to combine nonelastomeric and elastomeric yarns so as to optimize the stretch, strength and thickness properties and enhance the aesthetic appeal of the fabric.  Regarding claim 4, while the embodiment of figure 11 shows stitch yarn 50 forming s a closed-loop stitch (i.e. the yarn of the individual loop .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw